      Case 2:19-cv-12578-LMA-MBN Document 96 Filed 08/04/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

LESLEY ANN SAKETKOO, MD, MPH       *                           CIVIL ACTION
                                   *
                     Plaintiff     *                           NO. 19-cv-12578
                                   *
VERSUS                             *                           JUDGE LANCE M. AFRICK
                                   *
TULANE UNIVERSITY SCHOOL OF        *                           MAGISTRATE JUDGE
MEDICINE, ADMINISTRATORS OF THE    *                           MICHAEL NORTH
TULANE EDUCATIONAL FUND, LEE HAMM, *
MD, AND JOSEPH LASKY, MD           *
                                   *
                     Defendants.   *
*****************************

               DR. JOSEPH LASKY’S OPPOSITION TO PLAINTIFF’S
             MOTION TO CONTINUE DISCOVERY DEADLINES, EXTEND
              PRE-TRIAL DEADLINES, AND CONTINUE TRIAL DATE

       Defendant Joseph Lasky, M.D. (“Dr. Lasky”) submits this opposition to Plaintiff’s Motion

to Continue Discovery Deadlines, Extend Pre-Trial Deadlines, and Continue Trial Date (R. Doc.

94). This is Plaintiff’s second request for a continuance of the trial of this matter and third request

for a continuance of Scheduling Order deadlines. Plaintiff claims she needs a continuance because

she is awaiting the production of additional documents by Tulane that are necessary for her to

conduct depositions. (R. Doc. 94-1, pp. 1-2). However, the below timeline shows Plaintiff’s own

delays have put her in this position. No continuance would be necessary if Plaintiff had acted

diligently in discovery.

     Plaintiff filed this lawsuit on September 12, 2019. (R. Doc. 1).

     On February 5, 2020, the Court issued its first Scheduling Order, setting a discovery deadline
      of June 1, 2020, and a trial date of August 24, 2020. (R. Doc. 32).

     On March 5, 2020, Plaintiff served her first sets of discovery on Dr. Lasky (R. Doc. 55-6)
      and Tulane.

     In light of the COVID-19 pandemic, the parties mutually agreed to extend their deadlines to
        Case 2:19-cv-12578-LMA-MBN Document 96 Filed 08/04/20 Page 2 of 4



        respond to discovery to May 20, 2020. (R. Doc. 57-4).

       On April 7, 2020, the parties jointly moved for a stay or, alternatively, a continuance of the
        trial date and Scheduling Order deadlines. (R. Doc. 44).

       On April 8, 2020, the Court granted a continuance of the trial date and Scheduling Order
        deadlines. (R. Doc. 46).

       On April 16, 2020, the Court entered its second Scheduling Order, continuing the discovery
        deadline to August 17, 2020, and the trial date to November 16, 2020. (R. Doc. 48).

       On May 20, 2020, Dr. Lasky provided his responses to Plaintiff’s discovery requests and, on
        May 20 and 21, 2020, Tulane provided its responses. (R. Docs. 77-1 and 57-6). All
        Defendants objected to Plaintiff’s numerous requests asking they produce records relating to
        gender discrimination complaints by any female employee of Tulane’s School of Medicine,
        irrespective of whether the employee was “similarly situated” to Plaintiff, i.e., irrespective
        of whether the employee worked in the Pulmonary Section where Plaintiff worked and
        irrespective of whether the employee had the same supervisor as Plaintiff, et. All Defendants
        also objected to producing pay records for all male physicians employed by Tulane’s School
        of Medicine, irrespective of whether the male physicians were similarly situated to Plaintiff.

       On June 23 and 24, 2020, over one month after Defendants provided their discovery
        responses and objections, a Rule 37 discovery conference was held to discuss their responses,
        as well as Plaintiff’s.1 Plaintiff did not discuss a Rule 37 conference before late June 2020.

       On June 30, 2020, Plaintiff filed a motion to continue deadlines for submitting expert reports,
        citing information she claimed she needed from Tulane that would form the basis of a yet-
        to-be-filed motion to compel. Plaintiff stated her motion was brought “in an effort to preserve
        the current trial date.” (R. Doc. 53).

       On July 2, 2020, the Court granted Plaintiff’s motion, continuing the parties’ deadlines for
        submitting expert reports and continuing the general discovery deadline to August 24, 2020.
        The Court noted, “No further extensions of deadlines will be granted, as the Court questions
        the tardiness of the plaintiff’s motion.” (R. Doc. 65).

       On July 3, 2020, 44 days after the Defendants provided Plaintiff their discovery responses,
        Plaintiff filed a motion to compel additional responses. (R. Doc. 68).

       On July 16, 2020, Judge Michael B. North issued an Order granting Plaintiff’s motion to
        compel and granting in part Defendants’ motions to compel. With respect to Plaintiff’s
        motion, Judge North ordered Defendants supplement their discovery responses with
        voluminous information and documentation relating to supposed “comparators” (i.e., records
        regarding any gender discrimination complaints made by other female Tulane School of

1
 The delay in holding the conference was indisputably caused by Plaintiff’s failure to provide responses to
Defendants’ discovery requests between May 20, 2020, and late June 2020. This was described in detail in
Dr. Lasky’s opposition to Plaintiff’s motion to extend expert report deadlines. (R. Doc. 63).


                                                    2
        Case 2:19-cv-12578-LMA-MBN Document 96 Filed 08/04/20 Page 3 of 4



       Medicine physicians and pay records of male Tulane School of Medicine physicians). Judge
       North noted that, while those records may or may not be admissible at trial, he believed they
       were discoverable. (R. Doc. 87).

      On July 21, 2020, Dr. Lasky provided his supplemental responses to Plaintiff’s discovery
       requests, in compliance with Judge North’s July 16, 2020, Order.

      On July 28, 2020, Tulane provided supplemental responses to Plaintiff’s discovery requests,
       producing 11,103 pages of additional documents and 50 excel files.

         This timeline shows it is not a delay on the part of Defendants that has put Plaintiff in the

position of seeking a continuance. Defendants supplemented their discovery responses

expeditiously after Judge North issued his July 16, 2020, Order. Plaintiff is in this position

primarily because she: (1) waited one month after the Court issued its original Scheduling Order

to propound discovery (a time period when there were no delays related to COVID-19) and (2)

waited over six weeks after Defendants provided their discovery responses to file a motion to

compel. Furthermore, Defendants offered to consent to a short extension of the discovery deadline

(i.e., two weeks) as long as a similar extension was allowed for the dispositive motion filing

deadline – without upsetting the trial date. Plaintiff declined the offer in lieu of moving for a

continuance of all deadlines and the trial date.

         Also of critical importance, Dr. Lasky would be severely and unnecessarily prejudiced by

a continuance of the trial date and Scheduling Order deadlines because:

      1. As will be discussed further during the status conference scheduled for August 5, 2020,
         Plaintiff’s deposition testimony forecloses her ability to maintain her two remaining claims
         against Dr. Lasky, civil assault and Equal Pay Act. Indeed, this court recognized in its
         ruling on Dr. Lasky’s motion to dismiss that dismissal of Plaintiff’s assault claim, even
         then, was “a close call.” (R. Doc. 37).

      2. The additional documents Plaintiff claims she needs in order to conduct depositions is not
         and will never be relevant to Plaintiff’s two claims against Dr. Lasky. So, the issues raised
         in Plaintiff’s motion provide no fair or reasonable basis to delay resolution of the claims
         against Dr. Lasky.

             a. As will be discussed during the August 5, 2020, status conference, Plaintiff testified
                she could not identify any male employees comparable to her for purposes of her


                                                   3
      Case 2:19-cv-12578-LMA-MBN Document 96 Filed 08/04/20 Page 4 of 4



               EPA claim, so additional documentation regarding the pay of other male employees
               will not assist her claim. Additional “comparator” documentation also will not
               assist Plaintiff’s EPA claim against Dr. Lasky because Plaintiff’s testimony
               conclusively establishes Dr. Lasky was not her “employer” for purposes of that
               claim.

           b. Obviously, “comparator” information has no bearing on Plaintiff’s civil assault
              claim against Dr. Lasky, which relates to a single incident involving only Plaintiff
              and Dr. Lasky.

       For these reasons, and those to be discussed further during the August 5, 2020, conference,

Plaintiff’s motion should be denied.

                                             Respectfully submitted,


                                             /s/ Leslie W. Ehret
                                             Leslie W. Ehret, T.A. (LA Bar No. 18494)
                                             Benjamin M. Castoriano (LA Bar No. 31093)
                                             FRILOT L.L.C.
                                             1100 Poydras Street, Suite 3700
                                             New Orleans, LA 70163
                                             Telephone:     (504) 599-8000
                                             Facsimile      (504) 599-8100
                                             Email:         lehret@frilot.com
                                                            bcastoriano@frilot.com

                                             Counsel for Defendant, Joseph Lasky, M.D.




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing pleading was served upon

plaintiff’s counsel electronically via the CM/ECF filing system this 4 th day of August, 2020.



                                             /s/ Leslie W. Ehret




                                                 4
